     Case 4:18-cv-04521 Document 6 Filed in TXSD on 12/01/18 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

JOSEPH C. GARCIA,                             §
           PETITIONER,                        §
                                              §
V.                                            §
                                              §     CASE NO. 4:18-CV-4521
BRYAN COLLIER,                                §
    EXECUTIVE DIRECTOR OF TEXAS               §
    DEPARTMENT OF CRIMINAL JUSTICE            §
                                              §
LORIE DAVIS,                                  §     CAPITAL CASE
      DIRECTOR OF THE CORRECTIONAL            §
      INSTITUTIONS DIVISION OF TEXAS          §     EXECUTION DATE
      DEPARTMENT OF CRIMINAL JUSTICE          §
                                              §     DECEMBER 4, 2018
JAMES L. JONES,                               §
     SENIOR WARDEN OF THE HUNTSVILLE          §
     UNIT                                     §
                   AND                        §
                                              §
JOHN OR JANE DOES (UNKNOWN                    §
      EXECUTIONERS) 1-50                      §
                                              §
             DEFENDANTS.                      §
                                              §


                     PLAINTIFF’S NOTICE OF APPEAL

      Pursuant to the Court’s December 1, 2018 Order denying Plaintiff Garcia’s

Motion for Preliminary Injunction, ECF No. 5, Garcia hereby gives notice, through

undersigned counsel, that Garcia is appealing this Court’s Order to the United States

Court of Appeals for the Fifth Circuit. Garcia is appealing this Court’s decision that
     Case 4:18-cv-04521 Document 6 Filed in TXSD on 12/01/18 Page 2 of 3



he is not entitled to injunctive relief, declaratory relief, or a stay of execution. The

Court’s Order denying Plaintiff Motion for Injunctive Relief is an appealable order

pursuant to 28 U.S.C. § 1292(a)(1).


      Respectfully submitted this 1st day of December, 2018.

                                               Jon M. Sands
                                               Federal Public Defender
                                               District of Arizona

                                               Dale A. Baich
                                               Jessica L. Felker

                                               s/ Jessica L. Felker
                                               Attorney-in-Charge
                                               IL Bar No. 6296357
                                               *Pro hac vice app. pending
                                               850 West Adams St., Suite 201
                                               Phoenix, AZ 85007
                                               (602) 382-2816
                                               Jessica_Felker@fd.org




                                           2
     Case 4:18-cv-04521 Document 6 Filed in TXSD on 12/01/18 Page 3 of 3



                         CERTIFICATE OF SERVICE
      I certify that on December 1, 2018 a true and correct copy of the above

pleading was served electronically upon Mr. Jay Clendenin, as he has agreed to

accept electronic service on behalf of all Defendants.


      Bryan Collier, Executive Director
      Lorie Davis, Director
      James L. Jones, Senior Warden

      c/o Jay Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      Office of the Attorney General of Texas
      Phone: (512) 463-1416
      Fax: (512) 320-8132
      Jay.Clendenin@oag.texas.gov


/s/ Jessica Ward
Assistant Paralegal




                                          3
